DETAILED ACTION
This communication is a first Office Action Non-Final rejection on the merits. The Preliminary amendment received on 03/30/2021 has been acknowledged. Claim(s) 3 and 4 has/have been amended and claim(s) 5 and 6 has/have been added. Claims 1-6 are now pending and have been considered below.

	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim(s) 1-6, is/are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
As per claim 1, at lines 10, 13, and 15, the recitations “formed…with the use of plastic” renders the claim indefinite because it is unclear if the intention is that the plates are made of plastic or that the plates are formed with the use of plastic in the process.
As per claim 4, at line 2, the recitation “square cylindrical” renders the claim indefinite because it is unclear as to which shape is being claimed square or cylindrical.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 3-6, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Cooper (U.S. Patent No. 8,720,160) in view of Mikami et al. (JP 2017014861 A) with Espacenet translation.
As per claim 1, Cooper teaches a permanent form for forming concrete structures (forming concrete walls; title), which is provided to form a concrete structure constituted of a concrete sidewall erected on a concrete bottom slab laid on a bottom portion of a hole dug in the ground or on the ground, and remains on a surface of the sidewall (it is understood that the form is capable of forming a concrete structure constituted of a concrete sidewall erected on a concrete bottom slab laid on a bottom portion of a hole dug in the ground or on the ground, and remains on a surface of the sidewall), comprising: an interior form (left form panel [not labeled]) forming an inner face of the sidewall (figure 24); an exterior form (left form panel [not labeled]) forming an outer face of the sidewall (figure 24), and a plurality of vertical reinforcements (vertical rebar members [not labeled]) which are arranged between the interior form and the exterior form (figure 24) and hold the exterior form or both the exterior form and the interior form (figure 24), wherein the exterior form or both the exterior form and the interior form have: a plurality of base plates (see annotated figure 24 below) which are formed into a square plate shape (annotated figure 24) and closely aligned in the vertical and horizontal directions (annotated figure 24); a plurality of central reinforcement plates (annotated figure 24) which are formed into a square plate shape substantially equal to that of the base plates in size (annotated figure 24), and closely aligned in the vertical and horizontal directions (annotated figure 24); and a plurality of end reinforcement plates (annotated figure 24) which are formed into a rectangular plate shape (annotated figure 24), placed on outer edges of the plurality of central reinforcement plates closely aligned in the vertical and horizontal directions (annotated figure 24), and aligned in a square frame shape (annotated figure 24).   
Cooper fails to disclose the end /central reinforcement plates are coupling adjacent base plates.
Mikami et al. discloses a permanent form (remaining form; paragraph 1) wherein end reinforcement plates (lowermost plates [not labeled]; figure 6) coupling adjacent base plates (10) via brackets (6).
Therefore, from the teaching of Mikami et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the formwork of Cooper to such that the end reinforcement plates are coupling adjacent base plates, as taught by Mikami et al., in order to provide a pleasing appearance for a desired aesthetic.
As per claim 3, Cooper teaches the sidewall is a concrete underground beam (concrete; abstract; it is understood that the sidewall is capable of functioning as an underground beam) which is buried in the ground (subgrade; col. 6, lines 60-65) and provided on the bottom slab to support a building (it is understood that the beam is capable of being provided on a bottom slab to support a building), an outer face of the underground beam is formed of the exterior form, and an inner face of the underground beam is formed of the interior form (figure 24).  
As per claim 4, Cooper teaches the sidewall is a concrete sidewall (concrete; abstract) provided on the bottom slab to surround a rectangular parallelepiped storage complex for forming a storage tank (it is understood that the beam is capable of being provided on a bottom slab to surround a rectangular parallelepiped storage complex for forming a storage tank), and an outer face of the sidewall is formed of the exterior form (figure 24).  
As per claim 5, Cooper teaches the sidewall is a concrete underground beam (concrete; abstract; it is understood that the sidewall is capable of functioning as an underground beam) which is buried in the ground (subgrade; col. 6, lines 60-65) and provided on the bottom slab to support a building (it is understood that the beam is capable of being provided on a bottom slab to support a building), an outer face of the underground beam is formed of the exterior form, and an inner face of the underground beam is formed of the interior form (figure 24).  
As per claim 6, Cooper teaches the sidewall is a concrete sidewall (concrete; abstract) provided on the bottom slab to surround a rectangular parallelepiped storage complex for forming a storage tank (it is understood that the beam is capable of being provided on a bottom slab to surround a rectangular parallelepiped storage complex for forming a storage tank), and an outer face of the sidewall is formed of the exterior form (figure 24).  

Claim(s) 2, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Cooper (U.S. Patent No. 8,720,160) in view of Mikami et al. (JP 2017014861 A), and in view of Cantarano (CA 2,289,798).
As per claim 2, Cooper teaches decorative plates (102) are mounted on surfaces of the plurality of central reinforcement plates respectively (figure 24).
Cooper  fails to disclose the plates are plastic and a pattern  is raised or indented on a surface of each of the decorative plates.  
Cantarano discloses wall form panels (abstract) wherein the plates (32) are plastic (page 7, lines 30-35) and a pattern (180) is raised or indented on a surface of each of the decorative plates (figure 2).
   Therefore, from the teaching of Cantarano, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the formwork of Cooper to such that the plates are plastic and a pattern  is raised or indented on a surface of each of the decorative plates, as taught by Cantarano, in order to provide a pleasing appearance for a desired aesthetic.


    PNG
    media_image1.png
    1024
    682
    media_image1.png
    Greyscale



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The cited patents listed on the included form PTO-892 further show the state of the art with respect to concrete form structures in general.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR HIJAZ whose telephone number is (571)270-5790.  The examiner can normally be reached on 8-6 EST Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571) 270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OMAR F HIJAZ/Examiner, Art Unit 3633                                                                                                                                                                                                        	
/BRIAN D MATTEI/Supervisory Patent Examiner, Art Unit 3635